           Case 5:20-cv-03301-SAC Document 5 Filed 01/12/21 Page 1 of 5




                         IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF KANSAS

CHARLEY JAMES HUGHES, JR.,

                Plaintiff,

                v.                                           CASE NO. 20-3301-SAC

JOSEPH PENNEY, et al.,

                Defendants.
                                 MEMORANDUM AND ORDER
                                 AND ORDER TO SHOW CAUSE

        Plaintiff Charley James Hughes, Jr., is hereby required to show good cause, in writing, to

the Honorable Sam A. Crow, United States District Judge, why this action should not be

dismissed due to the deficiencies in Plaintiff’s Complaint that are discussed herein.

I. Nature of the Matter before the Court

        Plaintiff brings this pro se civil rights action pursuant to 42 U.S.C. § 1983. Plaintiff is

incarcerated at the Hutchinson Correctional Facility in Hutchinson, Kansas. The Court grants

Plaintiff’s motion for leave to proceed in forma pauperis (Doc. 4).

        Plaintiff’s allegations in his Compliant appear to allege unlawful incarceration and relate

to his state criminal case. Plaintiff states that:

                On March 26, 2012 Charley Hughes, a living, breathing, flesh-and-
                blood sovereign man was sentenced to 130 months by Judge Mike
                Ward and prosecuted by Joseph Penney. By convicting me they
                violated my Sovereign Rights. I did not volunteer to become a
                state person yet they compelled me to slavery.

(Doc. 1, at 3–4.) Plaintiff names the state court judge and the assistant district attorney as the

only defendants. Plaintiff’s request for relief seeks monetary damages and to have the state

officials “prosecuted for conspiracy to violate Plaintiff’s Human Rights and for taking Plaintiff’s

liberty as a sovereign man.” Id. at 4.

                                                     1
          Case 5:20-cv-03301-SAC Document 5 Filed 01/12/21 Page 2 of 5




II. Statutory Screening of Prisoner Complaints

       The Court is required to screen complaints brought by prisoners seeking relief against a

governmental entity or an officer or an employee of a governmental entity. 28 U.S.C.

§ 1915A(a). The Court must dismiss a complaint or portion thereof if a plaintiff has raised

claims that are legally frivolous or malicious, that fail to state a claim upon which relief may be

granted, or that seek monetary relief from a defendant who is immune from such relief. 28

U.S.C. § 1915A(b)(1)–(2).

       “To state a claim under § 1983, a plaintiff must allege the violation of a right secured by

the Constitution and laws of the United States, and must show that the alleged deprivation was

committed by a person acting under color of state law.” West v. Atkins, 487 U.S. 42, 48

(1988)(citations omitted); Northington v. Jackson, 973 F.2d 1518, 1523 (10th Cir. 1992). A

court liberally construes a pro se complaint and applies “less stringent standards than formal

pleadings drafted by lawyers.” Erickson v. Pardus, 551 U.S. 89, 94 (2007). In addition, the

court accepts all well-pleaded allegations in the complaint as true. Anderson v. Blake, 469 F.3d

910, 913 (10th Cir. 2006). On the other hand, “when the allegations in a complaint, however

true, could not raise a claim of entitlement to relief,” dismissal is appropriate. Bell Atlantic

Corp. v. Twombly, 550 U.S. 544, 558 (2007).

       A pro se litigant’s “conclusory allegations without supporting factual averments are

insufficient to state a claim upon which relief can be based.” Hall v. Bellmon, 935 F.2d 1106,

1110 (10th Cir. 1991). “[A] plaintiff’s obligation to provide the ‘grounds’ of his ‘entitle[ment]

to relief’ requires more than labels and conclusions, and a formulaic recitation of the elements of

a cause of action.” Twombly, 550 U.S. at 555 (citations omitted). The complaint’s “factual

allegations must be enough to raise a right to relief above the speculative level” and “to state a



                                                2
           Case 5:20-cv-03301-SAC Document 5 Filed 01/12/21 Page 3 of 5




claim to relief that is plausible on its face.” Id. at 555, 570.

        The Tenth Circuit Court of Appeals has explained “that, to state a claim in federal court,

a complaint must explain what each defendant did to [the pro se plaintiff]; when the defendant

did it; how the defendant’s action harmed [the plaintiff]; and, what specific legal right the

plaintiff believes the defendant violated.” Nasious v. Two Unknown B.I.C.E. Agents, 492 F.3d

1158, 1163 (10th Cir. 2007). The court “will not supply additional factual allegations to round

out a plaintiff’s complaint or construct a legal theory on a plaintiff’s behalf.” Whitney v. New

Mexico, 113 F.3d 1170, 1173-74 (10th Cir. 1997) (citation omitted).

        The Tenth Circuit has pointed out that the Supreme Court’s decisions in Twombly and

Erickson gave rise to a new standard of review for § 1915(e)(2)(B)(ii) dismissals. See Kay v.

Bemis, 500 F.3d 1214, 1218 (10th Cir. 2007)(citations omitted); see also Smith v. United States,

561 F.3d 1090, 1098 (10th Cir. 2009). As a result, courts “look to the specific allegations in the

complaint to determine whether they plausibly support a legal claim for relief.” Kay, 500 F.3d at

1218 (citation omitted). Under this new standard, “a plaintiff must ‘nudge his claims across the

line from conceivable to plausible.’” Smith, 561 F.3d at 1098 (citation omitted). “Plausible” in

this context does not mean “likely to be true,” but rather refers “to the scope of the allegations in

a complaint: if they are so general that they encompass a wide swath of conduct, much of it

innocent,” then the plaintiff has not “nudged [his] claims across the line from conceivable to

plausible.” Robbins v. Oklahoma, 519 F.3d 1242, 1247 (10th Cir. 2008) (citing Twombly, 127 S.

Ct. at 1974).

III. DISCUSSION

1. Frivolous

        Plaintiff’s allegations are frivolous. Plaintiff alleges that his incarceration is illegal



                                                   3
          Case 5:20-cv-03301-SAC Document 5 Filed 01/12/21 Page 4 of 5




because his conviction violated his “Sovereign Rights” and he “did not volunteer to become a

state person yet they compelled [him] to slavery.” Plaintiff provides no factual or legal support

for this frivolous claim. Plaintiff’s claim is subject to dismissal as frivolous.

2. Immunity

               a. Prosecutor

       Plaintiff names the assistant district attorney as a defendant. Plaintiff’s claim against the

county prosecutor fails on the ground of prosecutorial immunity. Prosecutors are absolutely

immune from liability for damages in actions asserted against them for actions taken “in

initiating a prosecution and in presenting the State’s case.” Imbler v. Pachtman, 424 U.S. 409,

431 (1976). Plaintiff’s claims concerning his criminal case fall squarely within the prosecutorial

function. Plaintiff is directed to show cause why his claims against the county prosecutor should

not be dismissed based on prosecutorial immunity.

               b. State Judge

       Plaintiff names a state court judge as a defendant. State court judges are entitled to

personal immunity. “Personal immunities . . . are immunities derived from common law which

attach to certain governmental officials in order that they not be inhibited from ‘proper

performance of their duties.’” Russ v. Uppah, 972 F.2d 300, 302–03 (10th Cir. 1992) (citing

Forrester v. White, 484 U.S. 219, 223, 225 (1988)).

       Plaintiff’s claim against the state court judge should be dismissed on the basis of judicial

immunity. A state judge is absolutely immune from § 1983 liability except when the judge acts

“in the clear absence of all jurisdiction.” Stump v. Sparkman, 435 U.S. 349, 356–57 (1978)

(articulating broad immunity rule that a “judge will not be deprived of immunity because the

action he took was in error, was done maliciously, or was in excess of his authority . . . .”); Hunt



                                                  4
            Case 5:20-cv-03301-SAC Document 5 Filed 01/12/21 Page 5 of 5




v. Bennett, 17 F.3d 1263, 1266 (10th Cir. 1994). Only actions taken outside a judge’s judicial

capacity will deprive the judge of judicial immunity. Stump, 435 U.S. at 356–57. Plaintiff

alleges no facts whatsoever to suggest that the defendant judge acted outside of his judicial

capacity.

IV. Response Required

        Plaintiff is required to show good cause why his Complaint should not be dismissed for

the reasons stated herein. Failure to respond within the allowed time may result in dismissal of

this action without further notice for failure to state a claim.

        IT IS THEREFORE ORDERED THAT Plaintiff’s motion for leave to proceed in

forma pauperis (Doc. 4) is granted.

        IT IS FURTHER ORDERED that Plaintiff is granted until February 5, 2021, in which

to show good cause, in writing, to the Honorable Sam A. Crow, United States District Judge,

why Plaintiff’s Complaint should not be dismissed for the reasons stated herein.

        IT IS SO ORDERED.

        Dated January 12, 2021, in Topeka, Kansas.



                                                s/ Sam A. Crow
                                                Sam A. Crow
                                                U.S. Senior District Judge




                                                   5
